Order, Supreme Court, Bronx County (Lucy Billings, J.), entered May 11, 2007, which, to the extent appealed from, denied so much of defendant Rivera’s motion for summary judgment dismissing the complaint as against him, unanimously reversed, on the law, without costs, the motion granted in its entirety, and the complaint dismissed against Rivera. The Clerk is directed to enter judgment accordingly.
The evidence submitted with Rivera’s motion established that he had the right of way when defendant Hernandez made a left-hand turn in front of his vehicle. Since plaintiff offered no competent evidence of Rivera’s negligence for the occurrence of the accident, summary judgment should have been granted, dismissing the complaint against that defendant (see Murchison v Incognoli, 5 AD3d 271 [2004]). Concur—Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.